                         IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                     AT NASHVILLE

 KATHERINE I. LANNING,                       )
                                             )
       Plaintiff,                            )   Case No. _________
                                             )   Removed from the Circuit Court for
 v.                                          )   Putnam County, Tennessee
                                             )   Case No. 21-CV-128
 PUBLIX SUPER MARKETS, INC.,                 )   JURY DEMAND
                                             )
       Defendant.                            )


                                     NOTICE OF REMOVAL

       Defendant, Publix Super Markets, Inc. (“Publix”) respectfully removes this action to the

United States District Court of Tennessee Pursuant to 28 U.S.C. §§ 1441, 1332, 1446. In support

of this Notice of Removal, Publix states as follows:

       1.        On July 12, 2021, Publix was served through its registered agent with a copy of

Plaintiff’s complaint styled Katherine I. Lanning v. Publix Super Markets, Inc., Case No. 2021-

CV-128, Circuit Court for Putnam County, Tennessee (“State Court Action”).

       2.        Copies of all process, pleadings, papers, and orders served upon Publix in the State

Court Action are attached as Exhibit 1. 28 U.S.C. § 1446(a).

       3.        Pursuant to the State Court Action complaint, Plaintiff is domiciled in Tennessee.

       4.        Publix Super Markets, Inc. is a Florida corporation with its principle place of

business located at 3300 Publix Corporate Parkway, Lakeland, Florida 33811.

       5.        Based upon the State Action complaint and upon information and belief, Plaintiff

seeks a judgment against the defendant in the amount of one hundred thousand dollars

($100,000.00).




      Case 2:21-cv-00030 Document 1 Filed 07/26/21 Page 1 of 3 PageID #: 1
        6.     The State Court Action is within the Court’s original jurisdiction pursuant to 28

U.S.C. §1332 because complete diversity of citizenship exists between Plaintiff and Publix, and

the amount in controversy exceeds $75,000.00.

       7.      Venue is proper in this Court, as this Court is in the District in which the underlying

State Court Action was pending. 28 U.S.C. § 1441(a).

       8.       Removal is timely. Publix was served by Certified Mail on July 12, 2021 and this

Notice of Removal is within thirty days of service of the Complaint. 28 U.S.C. § 1446(b).

       9.      Publix is the only defendant to have been joined and served; therefore, there is no

other defendant whose consent to removal is required. 28 U.S.C. § 1446(b).

       10.     Publix will promptly serve written notice of the removal of the State Court Action

upon Plaintiff’s counsel and shall file a copy of the Notice with the Clerk of the Circuit Court for

Sumner County, Tennessee. 28 U.S.C. § 1446(d).

       WHEREFORE, Defendant Publix Super Markets, Inc. hereby removes the State Court

Action to this honorable Court.


                                              Respectfully submitted,



                                              /s/ John F. Floyd, Sr.
                                              John F. Floyd, Sr., #14310
                                              Summer E. Harcup, Practicing pending admission to
                                              the Tennessee Bar
                                              WICKER SMITH O’HARA McCOY & FORD, P.A.
                                              3990 Hillsboro Pike, Suite 300
                                              Nashville, TN 37215
                                              Phone: (615) 369-3300
                                              Fax: (615) 369-3333
                                              jfloyd@wickersmith.com
                                              sharcup@wickersmith.com
                                              Counsel for Defendant




                                    -2-
      Case 2:21-cv-00030 Document 1 Filed 07/26/21 Page 2 of 3 PageID #: 2
                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was filed electronically. Notice of this filing
will be sent by operation of the Court’s electronic filing system to all parties indicated on the
electronic filing receipt. Parties may access this filing through the Court’s electronic filing system.


Entered this 26th day of July 2021.


                                       A. Vester Parsley, Jr.
                                       111 West Main Street
                                       Smithville, TN 37166
                                        Counsel for Plaintiff

                                       Brandon Cox, Esquire
                                       111 West Main Street
                                       Smithville, TN 37166
                                        Counsel for Plaintiff




                                               /s/ John F. Floyd, Sr.




                                    -3-
      Case 2:21-cv-00030 Document 1 Filed 07/26/21 Page 3 of 3 PageID #: 3
